Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 05/17/2021. Claims 1, 3-8 and 10-14  are amended. Claims 1-14 are currently pending in the application.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claims 1 and 8 should recite “…holding the first generated content item for a predetermined period of time…”.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein making the content item available is delayed by a predetermined duration of time after generating the content item,” recited in claim 7 fails to further narrow the claim with respect to the limitation “holding the first generated content item for a predetermined period of time to anonymize the second user with respect to the first use” in claim 1. It is important to note that “to anonymize the second user with respect to the first use” is an expected result of “holding the first generated content item for a predetermined period of time”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-7 of US Patent 10,964,223 as shown by representative independent claims below:
Instant Application 17/195,447
US Patent 10,964,223
Claim 1: A method for completing a project using a content-generating device, the method comprising: receiving a task defining a content item to be generated, wherein the task is defined by a first user; restricting operation of at least a first component of the content-generating device; receiving the content item, wherein the content item was generated in connection with a second users use of at least a second component of the content-generating device; 

and holding the first generated content item for a redetermined period of time to anonymize the second user with respect to the first user; making the generated content item available, after having held the first generated content item for the predetermined period of time.
Claim 1: A method for completing a project using a content-generating device, the method comprising: receiving a task defining a content item to be generated, wherein the task is defined by a first user; restricting operation of at least a first component of the content-generating device; receiving the content item, wherein the content item was generated in connection with a second user's use of at least a second component of the content-generating device; 

and making available the generated content item to the first user, wherein the generated content item is made available after receiving an interaction from a third user subsequent to receiving the content item, ([Claim 7]) wherein making the content item available is delayed by a predetermined duration of time after generating the content item.
Claim 2 
Claim 2
Claim 3 
Claim 3
Claim 4 
Claim 4
Claim 5
Claim 5
Claim 6 
Claim 6
Claim 7
Claim 7


Claims 8-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of US Patent 10,964,223. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by representative independent claims below:

Instant Application 17/195,447
US Patent 10,964,223
Claim 8: A method for sharing of content items generated within a current project, the method comprising: receiving a first response from a first non-instructor user, the response having a project identifier and a first generated content item and being identified as being ready to be made available to an instructor user, 
the first non-instructor user being associated to the project identifier, wherein the first generated content item was generated in connection with use of a first component of a content-generating device at a time when operation of a second component of the content-generating device was restricted; 

holding the first generated content item for a redetermined period of time to anonymize the first non-instructor user with respect to the instructor user; making available the first generated content item to the instructor user associated to the project identifier, after having held the first generated content item for the predetermined period of time; receiving from the instructor user a first approbation response indicating approval or non-approval of the first content item; in response to receiving the first approbation response indicating approval of the first content item, making available the first generated content item to at least a second non-instructor user associated to the project identifier.
Claim 8: A method for sharing of content items generated within a current project, the method comprising: receiving a first response from a first non-instructor user, the response having a project identifier and a first generated content item, 


the first non-instructor user being associated to the project identifier, wherein the first generated content item was generated in connection with use of a first component of a content-generating device at a time when operation of a second component of the content-generating device was restricted; 

making available the first generated content item to an instructor user associated to the project identifier, wherein the generated content item is made available after receiving an interaction from a second non-instructor user subsequent to receiving the first response, receiving from the instructor user a first approbation response indicating approval or non-approval of the first content item; in response to receiving the first approbation response indicating approval of the first content item, making available the first generated content item to at least the second non-instructor user associated to the project identifier, ([Claim 13]) making available the first content item to the instructor user associated to the project identifier comprises transmitting the received content item to the instructor user, wherein the transmitting of the content item is delayed by a predetermined duration of time after receiving the first content item.
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14


Allowable Subject Matter
Claims 1-14 would be allowed if the Double Patenting rejections were overcome with a properly filed terminal disclaimer and the issue of claim 7 under 35 U.S.C. 112(d) were resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715